DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 2, drawn to the method according to claim 1, wherein the CDS is altered by introducing or deleting at least one nucleotide at the first location and by introducing or deleting at least one nucleotide at the second location, wherein the total of introduced nucleotides preferably is 0, 3, 6, 9 or 12 and/or wherein the total of deleted nucleotides preferably is 0, 3, 6, 9 or 12, classified in C12N15/8213, for example.
II. Claims 3-5, drawn to the method according to claim 1, wherein the altered CDS has a length between 1 - 300 codons, classified in C12N15/8213, for example.
III. Claims 6-7, drawn to the method according to claim 1, wherein at least one of the nucleases is a CRISPR nuclease and wherein the method further comprises exposing the duplex DNA to: (i) a first guide RNA that comprises a first guide sequence for targeting the first nuclease to the first location in the duplex DNA; and/or (ii) a second guide RNA that comprises a second guide sequence for targeting the second nuclease to the second location in the duplex DNA, classified in C12N15/8213, for example.
IV. Claim 8, drawn to the method according to claim 1, wherein at least one of the nucleases is selected from the group consisting of a zinc finger nuclease, a meganuclease and a TALEN, classified in C12N15/8213, for example.
V. Claim 9, drawn to the method according to claim 1, wherein the duplex DNA is exposed to two, three or four site-specific nucleases and wherein the two, three or four site-specific nucleases cleave the duplex DNA of the same CDS, classified in C12N15/8213, for example.
VI. Claims 10-15, drawn to the method according to claim 1, wherein the duplex DNA is in a cell, and a plant obtainable by the method of claim 12, classified in C12N15/8213, for example.
VII. Claim 16, drawn to a plant having an improved herbicide resistance, wherein the plant has been genetically engineered to express at least one altered ALS protein that comprises an amino acid sequence having: (i) at least 80% sequence identity with SEQ ID No. 9 and wherein positions 183 - 192 has at least 85% sequence identity with any one of SEQ ID NO. 11 - 13; or (ii) at least 80% sequence identity with SEQ ID No. 10 and wherein positions 181 - 190 has at least 85% sequence identity with any one of SEQ ID NO. 11-13; and wherein the plant has an improved herbicide resistance compared to the same plant that does not express the altered ALS protein, classified in C12N15/8274, for example.
VIII. Claims 17-18, drawn to a kit of parts, comprising: (a) a container comprising a site-specific nuclease and/or a nucleic acid construct encoding a site-specific nuclease; (b) a manual for targeted alteration of a CDS in duplex DNA in a cell; and optionally (c) a second container comprising at least two guide RNAs or at least one nucleic acid construct encoding at least one guide RNA, classified in C12N9/22, for example.

Claim 1 link(s) inventions I-VI.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:
Inventions I-VI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the different methods require different materials and different method steps. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VII and I-VI are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the plant of invention VII is not required to practice, and is not produced by, the methods of inventions I-VI.
VIII and I-VI are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the kit of invention VIII is not required to practice, and is not produced by, the methods of inventions I-VI.
Inventions VII and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the plant of invention VII and the kit of invention VIII are structurally and functionally distinct compositions. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions require a different field of search, for example, searching different classes/subclasses and electronic resources, and employing different search queries; (c) the prior art applicable to one invention would not likely be applicable to another invention; (d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662